DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/21  has been entered.
 

Status of Application, Amendments and Claims
2.	Applicant’s submission filed on 01/25/2021 has been entered. Claims 1-2, 4, 6, 12-15 and 17 are pending; claims 3, 5, 7-11, 16 and 18-20 have been cancelled.

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the objections and rejections under 112(a) and 112(b) have been withdrawn, as they have been overcome. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1-2, 4, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20110080066 A) in view of Pecorari (US 2015/0057617 A1).
	Regarding claim 1, Jeong discloses a cosmetic sheet (p. 3 lines 83-85) comprising: a support (nonwoven); and a membrane (upper nanofiber layer) laminated on the support (p. 3 lines 93-95), the membrane being capable of being attached to a user's skin (p. 3 lines 89-92), and the membrane being formed of a fiber web, the fiber web being formed of accumulated electrospun fibers (p. 3 lines 96-99), each of the electrospun fibers being made of a mixture containing a water-soluble polymer (shell of biodegradable polymer such as polyvinyl alcohol or starch for example), a water-insoluble polymer (core of biocompatible polymer such as ultra-high molecular weight polyurethane), and a functional material (functional active agent) for skin care (p. 3 lines 103-119), the functional material being capable of releasing from the fiber by dissolution of the water-soluble polymer, as Jeong discloses a controlled release of the active agent (p. 3 lines 103-105).
The claim limitation, “electrospun fibers” is being treated as product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the 
	Jeong is silent to the support being formed of a mesh, the mesh being made of a woven silver yarn.
	Pecorari, however, teaches a dressing (Fig. 1) in the same field of endeavor of a sheet or dressing contacting the skin and pertinent to the problem with a support (30) to the support being formed of a mesh, the mesh being made of a woven silver yarn (¶ 0063). Pecorari teaches this material to be permeable to fluids (as motivated by Pecorari ¶ 0065) and one of ordinary skill in the art would choose to use this material for its breathability and flexible support in this configuration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silver net or mesh as taught by Pecorari, for the nonwoven of Jeong to achieve the predictable result of providing structural support for the fiber membrane. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

	Regarding claim 2, Jeong further discloses wherein the functional material includes: a dry storage material, and the dry storage material is any one selected from 

	Regarding claim 4, Jeong further discloses wherein the each of the electrospun fibers has a core-shell structure including a core and a shell around the core, the core containing the water-insoluble polymer, the shell containing the water-soluble polymer and functional material (p. 3 lines 96-99, p. 5 lines 176-178). 

	Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Jeong and Pecorari, as applied above in claim 1, except a release film.
	Pecorari (Fig. 5) however, further teaches a release film (removably protective film 161) attached to an exposed surface of the membrane to protect the membrane (¶ 0079). One of ordinary skill in the art knows to include a release film to protect the article until use from contaminants. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a release film on the combination device of Jeong and Pecorari, as taught by Pecorari, to protect the membrane from contaminants until it is used. 

	Regarding claims 12-13, Jeong further discloses wherein the water-soluble polymer and the water-insoluble polymer are mixed with 8 to 12% by weight of the polymer making up the core, or the water-insoluble polymer, and 10 to 20% by weight of 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a weight ratio of water-soluble polymer and water-insoluble polymer ranging from 3:7 to 9:1 (claim 12) and a weight ratio of 7:3 (claim 13), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and further since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, Jeong further discloses wherein the functional material (active ingredient) is used in an amount of 2 to 5% by weight (p. 5 lines 176-178), but is silent to 0.1 to 15 wt% based on a total weight of the water-insoluble polymer and the water soluble polymer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of functional material between 0.1 to 15 wt% based on a total weight of the water-insoluble polymer and the water soluble polymer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 15, Jeong further discloses wherein the functional material includes a vitamin (p. 5 lines 189-195), and the vitamin is used in an amount of 2 to 5% by weight (p. 5 lines 176-178), but is silent to 5 to 10 wt% based on a total weight of the water-insoluble polymer and the water soluble polymer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of functional material between 5 to 10 wt% based on a total weight of the water-insoluble polymer and the water soluble polymer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and further since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20110080066 A) in view of Pecorari (US 2015/0057617 A1) and further in view of Tojo (US 2013/0142852 A1). 

Further, Tojo teaches a nanofiber sheet for cosmetic use (abstract) in the same field of endeavor, wherein the membrane (water insoluble nanofiber layer) has a thickness ranging from 500 nm – 500 µm and a basis weight ranging from 0.1 – 50 gsm (Tojo ¶ 0055 line 6, ¶ 0056 line 5-7), but is silent specifically to a thickness from 5 – 10 µm and a basis weight from 3 to 30 gsm. Further, Tojo teaches the water-insoluble material to be, for example, polystyrene (Tojo ¶ 0062 line 12) which is also taught in Applicant’s specification (see ¶ 0071 of the application disclosure), and the water-soluble material to be, for example, polyvinyl alcohol (Tojo ¶ 0066 line 14) which is also taught in Applicant’s specification (see ¶ 0068 of the application disclosure). It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the 
One of ordinary skill in the art would choose a thin membrane to increase the flexibility of the membrane and create a comfortable sheet for the skin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the thickness of the membrane of the Jeong/Pecorari/Tojo combination device to be 5 – 10 µm and therefore the membrane basis weight from 3 to 30 gsm, as suggested by Tojo, to maintain a thin membrane to increase the flexibility and create a comfortable sheet for the skin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and further since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
8.	Applicant’s arguments, see Remarks, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1-2, 7-10, 12, 14-15 and 17-19 under 35 USC 103 over Tojo in view of Vegad, claims 4 and 13 further in view of Itou, claim 6 further in view of Tousley, and claim 11 further in view of Dole, have been fully considered and are persuasive.  Jeong in view of Pecorari with teachings from Tojo.
Regarding Applicant’s arguments (argument I beginning on p. 6/9 of the remarks and II on p. 8/9), that the combination of Tojo and Vegad does not teach the new limitation that each fiber is made of a mixture containing a water-soluble polymer, a water-insoluble polymer and a functional material; Examiner agrees. It is noted that Tojo does teach the water insoluble nanofiber to include water soluble polymer (¶ 0063) and a functional material (¶ 0064) and that the insoluble nanofibers form a skeleton (¶ 0060). Tojo distinguishes the water insoluble nanofiber layer from the water insoluble nanofiber (Tojo ¶ 0063 lines 1-2, ¶ 0064 lines 1-2). However, examiner agrees that Tojo does not necessarily distinguish each fiber to contain the specified mixture of components. Tojo has been removed as the primary reference and an updated search revealed Jeong and Pecorari. Tojo is maintained as a teaching reference to cure the deficiencies of Jeong and Pecorari in dependent claims. 
Regarding Applicant’s arguments (argument II), Applicant’s arguments with respect to the Vegad reference have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, an updated search revealed Pecorari, which has been applied to teach the mesh of a woven silver yarn. 
All of the elements of the claimed invention are now rejected over Jeong with teachings from Pecorari and Tojo to cure the deficiencies. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	03/23/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781